DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This first non-final action is in response to applicant’s restricted filing of 06/10/2022.
Claims 1-20 are currently pending and have been examined.
Claim Objections

Claims 15 is objected to because of the following informalities:  
The preamble of Claim 15 recites “The method of claim 1, wherein to determine an expected traffic delay for the at least one adjacent TME, the at least one memory and the computer program code are further configured to….” However, claim 1 (which is a method claim) does not include at least one memory or computer code.  Further, the limitations of the body of claim 15 mirror those of claim 5, also dependent on claim 1. Therefore, the Examiner presumes that claim 15 is intended to be dependent on the apparatus in claim 11. This is further substantiated by claim 16, dependent on claim 15, which recites “the apparatus of claim 15.” Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 11 are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claim 1 is directed to a method and claim 11 is directed toward an apparatus configured to perform the method
STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mathematical concept and, therefore, an abstract idea. It merely consists of:
 “receiving, by a mobile apparatus, a route response provided by a network apparatus, the route response comprising an encoded route and one or more delay encoding data structures, the route response received by a mobile apparatus comprising a processor, memory storing a mobile version of a digital map, and a communication interface, wherein the delay encoding data structures are probabilistic data structures configured to not provide false negatives; 
determining, by the mobile apparatus, a decoded route based on the encoded route and the mobile version of the digital map; 
based on the one or more delay encoding data structures, determining, by the mobile apparatus, an expected traffic delay for at least one adjacent traversable map element (TME) of the decoded route, wherein an adjacent TME is a TME of the digital map that intersects the decoded route and is not a TME of the decoded route; 
and performing, by the mobile apparatus, one or more navigation functions based at least in part on the expected traffic delay for the at least one adjacent segment of the decoded route.”
The determining steps presented are made with the help of an encoded data structure, which takes “traversable map elements (TMEs)” and encodes them into the structure based on adjacency to other TMEs. It then performs cost evaluation functions to determine which TME of a given route is most optimal to take based on up-to-date traffic delay data (see at least paragraphs [0048], [0050], and [0064] of the specification). The data structure and cost function are merely mathematical tools and algorithms used to make the determinations. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept.  2019 PEG Section I, 84 Fed. Reg. at 52. Thus the claim recites a concept that falls into the “mathematical concept” group of abstract ideas.
Claim 11 recites the same determining steps in the method as performed by an apparatus, and therefore is examined under the same criteria.
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The claim further recites the limitations of:
“receiving, by a mobile apparatus, a route response provided by a network apparatus, the route response comprising an encoded route and one or more delay encoding data structures, the route response received by a mobile apparatus comprising a processor, memory storing a mobile version of a digital map, and a communication interface, wherein the delay encoding data structures are probabilistic data structures configured to not provide false negatives;
…
and performing, by the mobile apparatus, one or more navigation functions based at least in part on the expected traffic delay for the at least one adjacent segment of the decoded route.”
The receiving step represents mere data gathering (route information) over a generic network using generic components performing their well-known functions. This constitutes nothing more than pre-solution activity, which is a form of insignificant extra solution activity. The mobile apparatus, comprised of a processor, memory, and communication interface, is recited at a high level of generality (i.e., conventional computer components commonly found in networked devices) and simply collect the information for the mathematical concept and perform the mathematical concept presented. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the apparatus and its components does not affect this analysis.  See MPEP 2106.05(l) for more information on this point. 
Additionally, the performing step is recited at a high level of generality (i.e. as an action (performing a navigation function) occurring based on the determinations made in the previous steps), and represents nothing more than post-solution activity and a type of insignificant extra-solution activity. Even when viewed in combination with the receiving and determining steps, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  
Therefore, these additional limitations do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 
 Claim 11 recites the same receiving and performing steps as performed by the  apparatus and components, and does not introduce limitations that direct it away from the judicial exception. Therefore it is examined under the same criteria.
STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any additional limitations that amount it to significantly more than the judicial exception. As previously discussed, the receiving and performing steps are presented generally and are merely extra-solution activities to the determinations that the limitations are directed toward and constitute the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception.
Claim 11 recites the same steps in the method as performed by an apparatus, and therefore is examined under the same criteria.
Thus, since claim 1 and 11 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 and 11 are directed towards non-statutory subject matter.
Dependent claims 2-10 and 12-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, claims 2-3 and 12-13 recite the data structure as a hash or prefix-compressed hash subtree – this merely limits the kind of mathematical concept used and further directs the invention toward a judicial exception. In another example, claims 6-7 and 16-17 recite the steps that the determinations are made, including accessing map data, identifying a TME based on that map data, encoding that identifier, matching that identifier as it is encoded in the data structure, and determining a traffic delay based on the identified TME data. The accessing, encoding, and identifying steps represent further pre-solution activity before the matching and determining steps are implemented. Collectively, the steps demonstrate how the mathematical tool of the data structure is used to help perform calculations, and therefore do not represent a practical application of the judicial exception nor amount to significantly more than the judicial exception.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 10-14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balu (US 20200018607 A1).
	Regarding claim 1, Balu discloses a method comprising: 
receiving, by a mobile apparatus, a route response provided by a network apparatus, the route response comprising an encoded route and one or more delay encoding data structures, the route response received by a mobile apparatus comprising a processor, memory storing a mobile version of a digital map, and a communication interface, wherein the delay encoding data structures are probabilistic data structures configured to not provide false negatives (see at least paragraph [0035] disclosing a networked device; paragraph [0071] explaining how it counters false positives; paragraphs [0082-0086] disclosing the use of prefix tree data structures; and paragraph [0097] describing the composition of the mobile device); 
determining, by the mobile apparatus, a decoded route based on the encoded route and the mobile version of the digital map (see at least paragraphs [0110-0111] disclosing a routing module for use in determining and displaying routing); 
based on the one or more delay encoding data structures, determining, by the mobile apparatus, an expected traffic delay for at least one adjacent traversable map element (TME) of the decoded route, wherein an adjacent TME is a TME of the digital map that intersects the decoded route and is not a TME of the decoded route (see at least paragraphs [0051], [0060], [0083] detailing matching map elements in accordance with probability, tree data structure, and trajectories; paragraphs [0077-0080] using anonymized routing, positioning, and traffic data as a basis for control; and paragraph [0124] which takes historical traffic congestion into account); 
and performing, by the mobile apparatus, one or more navigation functions based at least in part on the expected traffic delay for the at least one adjacent segment of the decoded route (see at least paragraph [0097] which states the device has a display; and paragraphs [0110-0111] which describe how that display is used to provide/convey routing instructions).
Regarding claims 2 and 12, Balu discloses the encoding data structure is a subtree data structure (see at least paragraphs [0082-0086] disclosing the use of prefix tree data structures).
Regarding claims 3 and 13, Balu discloses the subtree data structure is a prefix hash subtree or a prefix-compressed hash subtree (see at least paragraphs [0082-0086] disclosing the use of prefix tree data structures).
Regarding claims 4 and 14, Balu discloses a TME satisfies a first delay encoding data structure of the one or more delay encoding data structures when the subtree data structure that corresponds to a coded map version agnostic identifier corresponding to the TME exists (see at least paragraphs [0055], [0074], and [0077] describing road links being identified by coordinates and identifiers being used and stored by the controller to identify adjacent road links).
Regarding claims 6 and 16, Balu discloses the at least one coded map version agnostic identifier satisfies the first delay encoding data structure and does not satisfy any other of the one or more delay encoding data structures (see at least paragraph [0077] describing the anonymity controller assigning an “alphanumeric series of values that describes the road link according to a geographic database.” The Examiner interprets this assignment to be unique to the given road link and cannot be assigned to multiple different road links).
Regarding claims 7 and 17, Balu discloses performing the at least one navigation function comprises: 
generating a visualization of the decoded route using map data of the digital map and generating a visualization of the expected traffic delay for the at least one adjacent segment (see at least paragraph [0074] describing the controller identifying adjacent road links; paragraph [0097] which states the device has a display; and paragraphs [0110-0111] which describe how that display is used to provide/convey new routing instructions); 
and providing the visualization of the decoded route and the visualization of the expected delay via a user interface of the mobile apparatus (see at least paragraph [0074] describing the controller identifying adjacent road links; paragraph [0097] which states the device has a display; and paragraphs [0110-0111] which describe how that display is used to provide/convey new routing instructions).
Regarding claims 10 and 20, Balu discloses the encoded route is provided as a route encoding data structure (see at least paragraphs [0077], [0082-0084], [0118] which disclose the anonymity controller using prefix trees to modify geographic data, of which may include routing data).
Regarding claim 11, Balu discloses An apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, a user interface, and at least one memory storing computer program code and a mobile version of a digital map, the at least one memory and the computer program code configured to, with the processor (see at least paragraph [0097] describing the composition of the mobile device), cause the apparatus to at least: 
receive a route response provided by a network apparatus, the route response comprising an encoded route and one or more delay encoding data structures, wherein the delay encoding data structures are probabilistic data structures configured to not provide false negatives (see at least paragraph [0035] disclosing a networked device; paragraph [0071] explaining how it counters false positives; and paragraphs [0082-0086] disclosing the use of prefix tree data structures); 
determine a decoded route based on the encoded route and the mobile version of the digital map (see at least paragraphs [0110-0111] disclosing a routing module for use in determining and displaying routing); 
based on the one or more delay encoding data structures, determine an expected traffic delay for at least one adjacent traversable map element (TME) of the decoded route, wherein an adjacent TME is a TME of the digital map that intersects the decoded route and is not a TME of the decoded route (see at least paragraphs [0051], [0060], [0083] detailing matching map elements in accordance with probability, tree data structure, and trajectories; paragraphs [0077-0080] using anonymized routing, positioning, and traffic data as a basis for control; and paragraph [0124] which takes historical traffic congestion into account); 
and perform one or more navigation functions based at least in part on the expected traffic delay for the at least one adjacent segment of the decoded route (see at least paragraph [0097] which states the device has a display; and paragraphs [0110-0111] which describe how that display is used to provide/convey routing instructions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-9, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Balu in view of Khetan (US 9171464 B2).
Regarding claims 5 and 15, Balu discloses determining an expected traffic delay for the at least one adjacent TME comprises: 
accessing map data of the digital map corresponding to the at least one adjacent TME (see at least paragraphs [0043] and [0074] describing the anonymity controller accessing map data, including data from adjacent road links); 
generating a map version agnostic identifier for the at least one adjacent TME based on the accessed map data (see at least paragraphs [0055], [0074], and [0077] describing road links being identified by coordinates and identifiers being made, used, and stored by the controller to identify adjacent road links); 
coding the map version agnostic identifier using at least one coding function to generate at least one coded map version agnostic identifier (see at least paragraphs [0055], [0074], and [0077] describing road links being identified by coordinates and identifiers being made, used, and stored by the controller to identify adjacent road links); 
and identifying a first delay encoding data structure of the one or more delay encoding data structures, wherein the at least one coded map version agnostic identifier satisfies the first delay encoding data structure (see at least paragraphs [0055], [0074], and [0077] describing road links being identified by coordinates and identifiers being  used and stored by the controller to identify adjacent road links). 
Balu does not disclose determining the expected traffic delay corresponding to the first delay encoding data structure.
However, Khetan teaches determining the expected traffic delay corresponding to the first delay encoding data structure (see at least column 26, lines 25-57 disclosing routes being chosen based on traffic congestion conditions; and columns 29-30, lines 27-67 and 1-13, and Figs. 15-17A describing and depicting traffic condition data being arranged in a quadtree structure where each node in the tree is an option depending on the traffic condition).
Khetan demonstrates how traffic data is integrated into a tree data structure and used to make determinations based on that gathered information. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the traffic congestion determination of Khetan into the traffic data manipulating apparatus of Balu because both use tree data structures to organize and make decisions from provided traffic data. This would help the system react to changes in traffic conditions sooner and help the user avoid potential delays.
Regarding claims 8 and 18, Balu does not disclose the one or more delay encoding data structures are provided as an array of encoding data structures, each of the one or more delay encoding data structures corresponding to a range of expected traffic delays.
However, Khetan teaches the one or more delay encoding data structures are provided as an array of encoding data structures, each of the one or more delay encoding data structures corresponding to a range of expected traffic delays (see at least column 12, lines 36-49 and columns 29-30, lines 27-67 and 1-13, and Figs. 15-17A describing and depicting traffic condition data being arranged in a quadtree structure where each node in the tree is an option depending on the traffic condition).
Khetan demonstrates how traffic data is integrated into a tree data structure and conveys specific information based on where that information appears in that structure. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the traffic condition-aware data tree of Khetan into the traffic data manipulating apparatus of Balu because both use tree data structures to organize and make decisions from provided traffic data. This would help the system react to changes in traffic conditions sooner and provide the user with route alterations more efficiently.
Regarding claims 9 and 19, Balu does disclose the range of expected traffic delays corresponding to a particular encoding data structure is determined based on a position of the particular encoding data structure in the encoding data structure array.
However, Khetan teaches the range of expected traffic delays corresponding to a particular encoding data structure is determined based on a position of the particular encoding data structure in the encoding data structure array (see at least column 12, lines 36-49 and columns 29-30, lines 27-67 and 1-13, and Figs. 15-17A describing and depicting traffic condition data being arranged in a quadtree structure where each node in the tree is an option depending on the traffic condition, including “zoom level” and color when displayed).
Khetan demonstrates how traffic data is integrated and categorized into a tree data structure and conveys specific information based on where that information appears in that structure. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the traffic condition-aware data tree of Khetan into the traffic data manipulating apparatus of Balu because both use tree data structures to organize and make decisions from provided traffic data. This would help the system react to changes in traffic conditions sooner and provide the user with route alterations more efficiently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666